DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	Applicant’s arguments filed on 01/28/2021 have been entered and carefully considered with respect to claims 1 – 21, which are pending in this application, except for cancelled Claim 3. No new amendment was made to the claims. No new matter was added.

Response to Arguments
Rejection of Claims under 35 USC § 103
3.	Applicants’ arguments with respect to claims 1 - 21 have been fully considered but are not persuasive. 

Summary of Applicant’s arguments on pages 7 - 9:
Independent claims 1, 10 and 17 of the present application each recite a visibility descriptor comprising a bit string descriptor having a bit order that orders bits according to an association with visible cameras and occluded cameras. Applicant submits that Budagavi, Arisawa, Ha, Zach, and Walmsley each fail to disclose or suggest such a feature. 
Walmsley discloses enabiing/disabling a verification process of an entity in response to a predetermined event using an associated bit pattern. Nonetheless, applicant submits that a bit pattern used to enable/disable a verification process cannot reasonably be construed as being equivalent to a bit string descriptor having a bit order that orders bits according to an association with visible cameras and occluded cameras. 

Claims 2 and 11 stand rejected under 35 U.S.C. 103. Claims 4, 5, 7 - 9, 12, 13, 15, 16, 18, 19 and 21 stand rejected under 35 U.S.C. 103. Claims 6, 14 and 20 stand rejected under 35 USC § 103. 
Applicant submits that the present claims are patentable over any combination Budagavi, Arisawa, Ha, Fan, Wamsley, Zach, Schneider and Aghamohammadi based on the reasons discussed above.
For the foregoing reasons, reconsideration and allowance of the pending claims is requested, and the application is now in condition for allowance.  
  Response to Applicant’s arguments
Examiner disagrees with Applicant’s assessment that Budagavi, Arisawa, Ha, Zach, and Walmsley each fail to disclose or suggest such a feature as the recitation of e a visibility descriptor comprising a bit string descriptor having a bit order that orders bits according to an association with visible cameras and occluded cameras.
Examiner reiterates that Claims 1, 10 and 17 are still rejected under 35 USC § 103 as being unpatentable over Budagavi et al., US Publication No. 2018/0268570 (“Budagavi”) in view of Arisawa et al., US Publication No. 2006/0146142 (“Arisawa”) in view of Ha et al., US Publication No. 2007/0081814 (“Ha”) in view of Zach, 2016/0275686 (“Zach”), and in view of Walmsley, 20060061795 (“Walmsley”). 
As such, those claims are not patentable over a combination of Budagavi, Arisawa, Ha, Zach, and Walmsley.
	Indeed, Budagavi, Arisawa and Ha appear not to be specific about the feature: wherein a visibility descriptor comprises a bit string descriptor and each bit in the bit string descriptor indicates whether a point is visible from an associated camera of the plurality of cameras, and having a bit order that orders bits according to an association with visible cameras and occluded cameras. 
 	However, Zach’s teachings suggest the feature of each bit in a bit string descriptor indicating whether a point is visible from an associated camera of the plurality of cameras and wherein a visibility descriptor comprises a bit string descriptor and each bit in the bit string descriptor indicates whether a point is visible from an associated camera of the plurality of cameras. (See Zach, Par. 0021: for a number of predefined spatial positions around an image element, a descriptor is formed by listing those positions and creating a string; Par. 0068: descriptor is a bit string of occupancies in the vicinity of a surface point – viewpoint changes relate to visibility)
	Moreover, Zach might not be specific about the feature of a visibility descriptor comprises a bit string descriptor, and having a bit order that orders bits according to an association with visible cameras and occluded cameras. Walmsley’s teachings, nevertheless, suggest the concept of a visibility descriptor comprises a bit string descriptor, and having a bit order that orders bits according to an association with visible cameras and occluded cameras. (See Walmsley, Par. 0099: method for enabling or disabling a verification process of a first entity in response to a predetermined event, the first entity having at least one associated bit-pattern and at least one variant key, each of the variant keys having been generated by applying a one way function to bit-patterns; See also Pars. 1856, 1873, 2405 and 2407; - Walmsley teaches a method of storing a bit-pattern in each of a plurality of devices. A similar operation is involved in the instant Application with the associated bit-pattern being associated with entities like cameras. The bit order in the descriptor would be determined by routine operations known in the art when storing bit-pattern) 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Budagavi, Arisawa, Ha, Zach and Walmsley, to combine the features of those references in order to implement an apparatus to facilitate encoding visibility data for view-dependent video, with similar features as those in the instant Application.
	Consequently, Applicant’s request to put all pending claims to Allowance status is denied, and the rejection of the pending claims is maintained as follows.  
	

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


7.	Claims 1, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Budagavi et al. (US 2018/0268570 A1), hereinafter “Budagavi,” in view of Arisawa et al. (US 20060146142 A1), hereinafter “Arisawa,” Ha et al. (US 20070081814 A1), hereinafter “Ha,” and in further view of Zach (US 20160275686 A1), and of Walmsley (US 20060061795 A1).

	In regard to claim 1, Budagavi discloses: an apparatus to facilitate encoding visibility data for view-dependent video, (See Budagavi, Abstract: encoding device for point cloud encoding; Pars. 0005, 0034 and 0037: Virtual reality (VR) achieved by providing a video experience that covers as much of the field of view (FOV) as possible together with the synchronization of the viewing angle of the rendered video with the head movements) comprising: one or more processors (See Budagavi, Par. 0050: processor 210 can include any suitable number(s) and type(s) of processors; Par. 0061) to receive point cloud data (See Budagavi, Pars. 0061 and 0079: Encoder 500 receives a point cloud 502; See also Pars. 0034, 0077, 0105 and 0107) including a plurality of images (See Budagavi, Par. 0036: texture image are inputted into a graphical processing unit) 
    	Budagavi does not specify: camera parameters associated with each of a plurality of cameras, and encode one or more visibility descriptors for each point in the point cloud to provide visibility information for each point for a plurality of camera views indicated in the camera parameters.
 	However, Arisawa teaches: camera parameters associated with each of a plurality of cameras (See Arisawa, disclosure in Claim 1: camera parameters for each frame of each of the cameras, and association information that mutually associates the video image data of the moving image with the camera parameters for each frame are acquired)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having both the references of Budagavi and Arisawa before him/her, to combine those references in order to implement an apparatus to facilitate encoding visibility data for view-dependent video, and having features as described in those limitations.	
   	Moreover, in the same line of endeavor, Ha teaches an “apparatus and method for encoding and decoding multi-view picture using camera parameter” whereby is disclosed: encode one or more visibility descriptors for each point in the point cloud to provide visibility information for each point for a plurality of camera views indicated in the camera parameters. (See Ha, Abstract and Par. 0009: encoding multi-view picture on the basis of the set information from an information setting unit which selects the camera parameter to be used for encoding the multi-view picture from among the plurality of the received camera parameters; See also Figs. 3 – 4 and Par. 0036 and disclosure in Claim 1; - (visibility descriptors are related to the multi-view picture captures and the parameters associated to the cameras
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Budagavi, Arisawa and Ha before him/her, to combine those references in order to implement an apparatus to facilitate encoding visibility data for view-dependent video, with capability to encode one or more visibility descriptors for each point in the point cloud to provide visibility information for each point for a plurality of camera views indicated in the camera parameters.
	Budagavi, Arisawa and Ha appear not to be specific about the additional feature: wherein a visibility descriptor comprises a bit string descriptor and each bit in the bit string descriptor indicates whether a point is visible from an associated camera of the plurality of cameras, and having a bit order that orders bits according to an association with visible cameras and occluded cameras. 
 	However, Zach’s teachings suggest the feature of each bit in a bit string descriptor indicating whether a point is visible from an associated camera of the plurality of cameras and wherein a visibility descriptor comprises a bit string descriptor and each bit in the bit string descriptor indicates whether a point is visible from an associated camera of the plurality of cameras. (See Zach, Par. 0021: for a number of predefined spatial positions around an image element, a descriptor is formed by listing those positions and creating a string; Par. 0068: descriptor is a bit string of occupancies in the vicinity of a surface point – viewpoint changes relate to visibility)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Budagavi, Arisawa, Ha and Zach before him/her, to combine those references in order to implement an apparatus to facilitate encoding visibility data for view-dependent video, with capability to encode one or more visibility descriptors for each point in the point cloud to provide visibility information for each point for a plurality of camera views indicated in the camera parameters, and wherein a visibility descriptor comprises a bit string descriptor and each bit in the bit string descriptor indicates whether a point is visible from an associated camera of the plurality of cameras.
	Zach in combination with the above references is not specific about the feature of a visibility descriptor comprises a bit string descriptor, and having a bit order that orders bits according to an association with visible cameras and occluded cameras.
	However, Walmsley’s teachings suggest the concept of a visibility descriptor comprises a bit string descriptor, and having a bit order that orders bits according to an association with visible cameras and occluded cameras. (See Walmsley, Par. 0099: method for enabling or disabling a verification process of a first entity in response to a predetermined event, the first entity having at least one associated bit-pattern and at least one variant key, each of the variant keys having been generated by applying a one way function to bit-patterns; See also Pars. 1856, 1873, 2405 and 2407; - Walmsley teaches a method of storing a bit-pattern in each of a plurality of devices, each of the devices having a memory, the method comprising, for each device: (a) determining a first memory location; and (b) storing the bit-pattern at the first memory location; wherein the first memory locations are different in at least a plurality of the respective devices. A similar operation is involved in the instant Application with the associated bit-pattern being associated with entities like cameras. The bit order in the descriptor would be determined by routine operations known in the art when storing bit-pattern) 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Budagavi, Arisawa, Ha, Zach and Walmsley, before him/her, to combine those references in order to implement an apparatus to facilitate encoding visibility data for view-dependent video, with capability to encode one or more visibility descriptors for each point in the point cloud to provide visibility information for each point for a plurality of camera views indicated in the camera parameters, and wherein a visibility descriptor comprises a bit string descriptor and each bit in the bit string descriptor indicates whether a point is visible from an associated camera of the plurality of cameras, the bit string descriptor having a bit order that orders bits according to an association with visible cameras and occluded cameras.

	In regard to claim 3, the claim is no longer under consideration due to cancellation.AMENDMENT AND RESPONSE UNDER 37 CFR § 1.111Page 3 Serial Number: 16/436,241Atty. Dkt. AB9526-US Filing Date: 6/10/19 
 
	In regard to claim 10, the above combination of references discloses at least one non-transitory computer readable medium having instructions stored thereon, which when executed by one or more processors, cause the processors to: receive point cloud data including a plurality of images and camera parameters associated with each of a plurality of cameras; and encode one or more visibility descriptors for each point in the point cloud data to provide visibility information for each point for a plurality of camera views indicated in the camera parameters wherein a visibility descriptor comprises a bit string descriptor and each bit in the bit string descriptor indicates whether a point is visible from an associated camera of the plurality of cameras, and having a bit order that orders bits according to an association with visible cameras and occluded cameras. (See Zach, Par. 0021 as cited in above Claim 1 rejection, and similarly Par. 0068. Claim 10 is drawn to the apparatus of Claim 1 and is thus rejected for similar reasons) 

	In regard to claim 17, the above combination of references discloses a method to facilitate encoding visibility data for view-dependent video, comprising: receiving point cloud data including a plurality of images and camera parameters associated with each of a plurality of cameras; and encoding one or more visibility descriptors for each point in the point cloud data to provide visibility information for each point for a plurality of camera views indicated in the camera parameters, wherein a visibility descriptor comprises a bit string descriptor and each bit AMENDMENT AND RESPONSE UNDER 37 CFR § 1.111Page 6 Serial Number: 16/436,241Atty. Dkt. AB9526-US Filing Date: 6/10/19 Title: Volumetric Video Visibility Encoding Mechanism in the bit string descriptor indicates whether a point is visible from an associated camera of the plurality of cameras and having a bit order that orders bits according to an association with visible cameras and occluded cameras. (Claim 17 is a method drawn to the apparatus of Claim 1 and is thus rejected for similar reasons as evoked in Claim 1 on the basis of Zach, Par. 0021 and Par. 0068)


8.	Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Budagavi, Arisawa, Ha, Zach, Walmsley and further view of Schneider (US 20190340283 A1), hereinafter “Schneider.”

	In regard to claim 2, the above combination of references discloses: the apparatus of claim [[4]] 1, as analyzed above, but is not specific about the additional limitation of: wherein the bit order is selected as a function of a normal direction associated with a corresponding point.  
	Nonetheless, Schneider teaches similar feature (See Schneider, Par. 0019: security descriptors may be examples of strings associated with specific data records; Par. 0041: these strings may be examples of one or more user IDs, one or more group IDs, or both, where each user or group ID specifies one or more users with access to the corresponding data object; Par. 0081: strings as examples of one or more user IDs, one or more group IDs, or both; See further: Pars. 0059 and 0089; - (string descriptors association with visible cameras and occluded cameras is analogous to association with distinct objects) 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Budagavi, Arisawa, Ha, Zach, Walmsley and Schneider, before him/her, to combine those references in order to implement an apparatus to facilitate encoding visibility data for view-dependent video, wherein bit string descriptors comprise a bit order that orders bits according to an association with visible cameras and occluded cameras. 

	In regard to claim 11, the above combination of references discloses the computer readable medium of claim 10, wherein the bit order is selected as a function of a normal direction associated with a corresponding point. (Claim 11 is drawn to the apparatus of Claim 2 and is thus rejected for similar reasons as evoked above for Claim 2) 


9.	Claims 4, 5, 7 – 9, 12, 13, 15, 16, 18, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Budagavi, Arisawa, Ha, Zach, Walmsley, Fan et al., (US 2018/0012105), hereinafter "Fan," and in further view of Schneider (US 20190340283 A1), hereinafter “Schneider.”

	In regard to claim 4, the above combination of references discloses: the apparatus of claim 1, but is not specific about the additional limitation: wherein the places the most visible cameras in high order bits and the most occluded cameras in low order bits
	However, Schneider teaches techniques that suggest the above limitation such as bit string descriptors comprising bit order that orders bits according to an association with distinct objects. (See Schneider, Par. 0019: security descriptors may be examples of strings associated with specific data records; Par. 0041: these strings may be examples of one or more user IDs, one or more group IDs, or both, where each user or group ID specifies one or more users with access to the corresponding data object; Par. 0081: strings as examples of one or more user IDs, one or more group IDs, or both; See further: Pars. 0059 and 0089; - (string descriptors association with visible cameras and occluded cameras is analogous to association with distinct objects; See also rationale used in rejection of Claim 1 on the basis of Walmsley, 0099, Pars. 1856, 1873, 2405 and 2407) 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Budagavi, Arisawa, Ha, Zach, Walmsley and Schneider, before him/her, to combine those references in order to implement an apparatus to facilitate encoding visibility data for view-dependent video, wherein bit string descriptors comprise a bit order that orders bits according to an association with visible cameras 
 
    	In regard to claim 5, the above combination of references discloses: the apparatus of claim 4, wherein the one or more processors further to generate a camera ordering for each point relative to each of the plurality of cameras. (See Zach, Par. 0021: for a number of predefined spatial positions around an image element, a descriptor is formed by listing those positions and creating a string; Par. 0068: descriptor is a bit string of occupancies in the vicinity of a surface point – viewpoint changes relate to visibility; See also Schneider, Par. 0019; Par. 0041: these strings may be examples of one or more user IDs, one or more group IDs, or both, where each user or group ID specifies one or more users with access to the corresponding data object; Par. 0081 as cited above, along with Pars. 0059 and 0089; - (string descriptors association with visible cameras and occluded cameras is analogous to association with distinct objects)

    	In regard to claim 7, the above combination of references discloses: the apparatus of claim 5, wherein the one or more processors further to generate a descriptor dictionary. (See Ha, Abstract and Par. 0009; Figs. 3 – 4 and Par. 0036 and disclosure in Claim 1; – (i.e., computing a visibility of each point cloud in each camera, as step to establish dictionary; See Schneider, Par. 0019; Par. 0041: and Par. 0081 and Pars. 0059 and 0089; - (i.e., determining a primary camera, as another step to establish dictionary; See Ha, Abstract and Par. 0009; Figs. 3 – 4 and Par. 0036; - (i.e.,  encoding the bit string descriptors, as one more step in establishing dictionary))   
 
    	In regard to claim 8, the above combination of references discloses: the apparatus of claim 5, wherein generating the descriptor dictionary comprises: computing a visibility of each point cloud in each camera; (See Ha, Abstract and Par. 0009; See also Figs. 3 – 4 and Par. 0036 and disclosure in Claim 1; - (visibility descriptors are related to the multi-view picture captures and the parameters associated to the cameras) 
determining a primary camera; (See Schneider, Par. 0019; Par. 0041: and Par. 0081 as cited above, along with Pars. 0059 and 0089; - (string descriptors association with visible cameras and occluded cameras is analogous to association with distinct objects) and encoding the bit string descriptors. (See Ha, Abstract and Par. 0009: encoding multi-view picture on the basis of the set information from an information setting unit which selects the camera parameter to be used for encoding the multi-view picture from among the plurality of the received camera parameters; See also Figs. 3 – 4 and Par. 0036)  
 
    	In regard to claim 9, the above combination of references discloses: the apparatus of claim 8, wherein the descriptor dictionary comprises a mapping between the bit string descriptors and compact descriptor strings. (See Fan, Abstract: and Par. 0033 as cited in rejection of Claim 2; - (Fan teaches localization and mapping method applicable to the present limitation))   

    	In regard to claim 12, the above combination of references discloses: the computer readable medium of claim 10, wherein the places the most visible cameras in high order bits and the most occluded cameras in low order bits (See Schneider, Par. 0019; Par. 0041; Par. 0081 and Pars. 0059 and 0089 as cited in rejection of Claim 4; - - (Claim 12 is drawn to the apparatus of Claim 4 and is rejected on the same grounds based on the above citations); - See also rationale used in rejection of claims 1 and 4, on the basis of Walmsley, 0099, Pars. 1856, 1873, 2405 and 2407, in regard to the bit order placing the most visible cameras in high order bits and the most occluded cameras in low order bits)
 
    	In regard to claim 13, the above combination of references discloses: computer readable medium of claim 12, having instructions stored thereon, which when executed by one or more processors, further cause the processors to generate a camera ordering for each point relative to each of the plurality of cameras. (See Zach, Par. 0021, Par. 0041 and Pars. 0059 and 0089; - (string descriptors association with visible cameras and occluded cameras is analogous to association with distinct objects; - (Claim 13 is drawn to the apparatus of Claim 5 and is rejected on the same grounds based on the above citations))  

	In regard to claim 15, the above combination of references discloses: the computer readable medium of claim 14, having instructions stored thereon, which when executed by one or more processors, further cause the processors to generate a descriptor dictionary. (Claim 15 is a computer readable medium having instructions stored thereon to perform similar functions as the apparatus of Claim 7 as analyzed above and is thus rejected on the same grounds based on the above citations evoked for the rejection of Claim 7) 
 
	In regard to claim 16, the above combination of references discloses: the computer readable medium of claim 15, wherein generating the descriptor dictionary comprises: computing a visibility of each point cloud in each camera; determining a primary camera; and 79encoding the bit string descriptors. (Claim 16 is a computer readable medium having instructions stored thereon to perform similar functions as the apparatus of Claim 8 as analyzed above and is thus rejected on the same grounds based on the above citations evoked for the rejection of Claim 8)   

	In regard to claim 18, the above combination of references discloses: the method of claim 17, wherein the places the most visible cameras in high order bits and the most occluded cameras in low order bits (Claim 18 is a method drawn to the apparatus of Claim 4 as analyzed above and is thus rejected on the same grounds based on the above citations evoked for the rejection of Claim 4)  

	In regard to claim 19, the above combination of references discloses: the method of claim 18, further comprising generating a camera ordering for each point relative to each of the plurality of cameras. (Claim 19 is a method drawn to the apparatus of Claim 5 as analyzed above and is thus rejected on the same grounds based on the above citations evoked for the rejection of Claim 5)  

	In regard to claim 21, the above combination of references discloses: the method of claim 20, further comprising generating a descriptor dictionary. (Claim 21 is method drawn to the apparatus of Claim 7 as analyzed above and is thus rejected on the same grounds based on the above citations evoked for the rejection of Claim 7)


10.	Claims 6, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over 
Budagavi, Arisawa and Ha, and in further view of Fan, Zach, and Walmsley, and further view of Schneider and Aghamohammadi et al. (US 20170213070 A1), hereinafter “Aghamohammadi.”

	In regard to claim 6, the above combination of references discloses: the apparatus of claim of claim 5, but not: wherein generating the camera ordering comprises: constructing a graph including nodes associated with positions of the plurality of cameras and edges associated with connections between neighboring cameras in the capture space; assigning edge weights between the plurality of cameras;  77computing shortest path distances between locations of the plurality of cameras; and sorting a camera ordering based on the shortest path distances.  
    	However, Aghamohammadi teaches constructing a graph including nodes associated with positions of the plurality of cameras and edges associated with connections between neighboring cameras in the capture space; (See Aghamohammadi, Par. 0077: planning graph unit 606; sampling points, which may be referred to as nodes, may be connected to its k-nearest neighbors on the graph. The connections may comprise one or more edges)
 	assigning edge weights between the plurality of cameras; (See Aghamohammadi, Abstract: determining lowest cost sequence of edges suggesting assigning edge weights) 
 	77computing shortest path distances between locations of the plurality of cameras; (See Aghamohammadi, Par. 0085: cost metric of paths along edges)
and sorting a camera ordering based on the shortest path distances. (See Aghamohammadi, Abstract: determining lowest cost sequence of edges suggesting assigning edge weights for sorting camera ordering based on disclosure in Par. 0085)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Budagavi, Arisawa, Ha, Fan, Zach, Walmsley and Schneider, before him/her, to combine those references in order to implement an apparatus to facilitate encoding visibility data for view-dependent video, wherein assigning edge weights between the plurality of cameras and 77computing shortest path distances between locations of the plurality of cameras enable sorting a camera ordering based on the shortest path distances.

	In regard to claim 14, the above combination of references discloses: the computer readable medium of claim 13, wherein generating the camera ordering comprises: constructing a graph including nodes associated with positions of the plurality of cameras and edges associated with connections between neighboring cameras in the capture space; assigning edge weights between the plurality of cameras; computing shortest path distances between locations of the plurality of cameras; and sorting a camera ordering based on the shortest path distances. (Claim 14 is a computer readable medium drawn to the apparatus of Claim 6 as analyzed above and is thus rejected on the same grounds based on the above citations evoked for the rejection of Claim 6)  

	In regard to claim 20, the above combination of references discloses: the method of claim 19, wherein generating the camera ordering comprises: constructing a graph including nodes associated with positions of the plurality of cameras and edges associated with connections between neighboring cameras in the capture space; assigning edge weights between the plurality of cameras; computing shortest path distances between locations of the plurality of cameras; and sorting a camera ordering based on the shortest path distances. (Claim 20 is a method drawn to the apparatus of Claim 6 as analyzed above and is thus rejected on the same grounds based on the above citations evoked for the rejection of Claim 6)  


References considered but not cited
11.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
		Schneider et al. (US 20190340283 A1) teaches PROVIDING MATCHING SECURITY BETWEEN DATA STORES IN A DATABASE SYSTEM.
		Jenkins et al. (US 20150269770 A1) teaches METHOD OF DETERMINING OCCLUDED INGRESS AND EGRESS ROUTES USING NAV-CELL TO NAV-CELL VISIBILITY PRE-COMPUTATION.
		Kanitsar et al. (US 20090002366 A1) teaches Method and Apparatus for Volume Rendering of Medical Data Sets.
		Bober et al. (US 20030147555 A1) teaches Method and apparatus for representing and searching for an object in an image.
		White et al. (US 20180075592 A1) teaches MULTI VIEW CAMERA REGISTRATION.


Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERTEAU JOISIL whose telephone number is (571)270-7492.  The examiner can normally be reached on 7:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571 272 3963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Berteau Joisil/
Examiner, Art Unit 2487
/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487